Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.100 Page 1 of 30



  1   ALAN ALEXANDER BECK                            STEPHEN D. STAMBOULIEH
      LAW OFFICE OF ALAN BECK                        STAMBOULIEH LAW, PLLC
  2   2692 HARCOURT DRIVE                            P.O. BOX 4008
  3   SAN DIEGO, CA 92123                            MADISON, MS 39130
      (619) 905-9105                                 (601) 852-3440
  4   STATE BAR NO. 276646                           STEPHEN@SDSLAW.US
  5   ALAN.ALEXANDER.BECK@GMAIL.COM                  MS BAR NO. 102784
      ATTORNEYS FOR PLAINTIFFS                        *ADMITTED PRO HAC VICE
  6   RUSSELL FOUTS AND
  7   TAN MIGUEL TOLENTINO
  8
                         IN THE UNITED STATES DISTRICT COURT
  9
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
 12
 13    RUSSELL FOUTS and TAN                         19-cv-01662-BEN-JLB
       MIGUEL TOLENTINO,
 14
                                       Plaintiffs,
 15                                                  MEMORANDUM OF POINTS AND
                   v.                                AUTHORITIES IN SUPPORT OF
 16                                                  PLAINTIFFS’ MOTION FOR
                                                     SUMMARY JUDGMENT
 17    XAVIER BECERRA, in his official
       capacity as the Attorney General of       Judge:        Hon. Roger T. Benitez
 18    the State of California,                  Courtroom: 5A
                                                 Hearing Date: October 19, 2020
 19                                   Defendant. Hearing Time: 10:30 AM
 20
 21
 22
 23
 24
 25
 26
 27
 28

        Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.101 Page 2 of 30



  1                                         TABLE OF CONTENTS
  2
             I.   Introduction ........................................................................................... 1
  3
             II.  Standard of Review ............................................................................... 2
  4          III. Plaintiffs and Their Expert .................................................................... 2
  5               A.     Plaintiff Russell Fouts................................................................. 2
                  B.     Plaintiff Tan Miguel Tolentino ................................................... 3
  6
                  C.     Plaintiffs’ Expert Rebuttal Report and Declaration of
  7                      Leofuldo Tablanza, II ................................................................. 4
             IV. California’s Bans Batons and it Implicates the Second
  8               Amendment ........................................................................................... 4
  9               A.     Batons Are Arms ........................................................................ 5
                  B.     Batons Are Not Dangerous and Unusual Arms .......................... 6
 10
                  C.     The Law at Issue is Not Longstanding ..................................... 12
 11          V.   Applying the Appropriate Level of Scrutiny ...................................... 17
 12               A.     A Categorical Approach Should Apply .................................... 17
                  B.     Strict Scrutiny Should Apply .................................................... 17
 13
                  C.     Even if Intermediate Scrutiny Applies, the Law is
 14                      Unconstitutional ........................................................................ 20
             VI. There is not a Reasonable Fit to the Ban and Public Safety ............... 23
 15
             VII. Conclusion .......................................................................................... 25
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   ii
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.102 Page 3 of 30



  1                                            TABLE OF AUTHORITIES
  2    CASES
  3    Ass'n of N.J. Rifle & Pistol Clubs v. AG N.J., 910 F.3d 106, (3d Cir. 2018) ............. 7
  4    Avagyan v. Holder, 646 F.3d 672 (9th Cir. 2011) .................................................... 15
  5    Avitabile v. Beach, 368 F. Supp. 3d 404 (N.D.N.Y. 2019) ...................................... 12
  6    Bannon v. U.S., 156 U.S. 464 (1895) ....................................................................... 14
  7    Bd. of Tr. of the State Univ. of New York v. Fox, 492 U.S. 469, 109 S. Ct. 3028, 106
  8
         L. Ed. 2d 388 (1989) ............................................................................................. 25
  9
       Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252 (9th Cir. 1999)..................... 2
 10
       Celotex Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)... 2
 11
       City of Akron v Rasdan, 663 NE2d 947 (Ohio Ct. App., 1995) ............................... 12
 12
       City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425 (2002) .......................... 21
 13
       District of Columbia v Heller, 554 US 570; 128 S Ct 2783; 171 L Ed 2d 637 (2008)
 14
          ........................................................................................................................ passim
 15
       Duncan v. Becerra, 366 F. Supp. 3d 1131 (S.D. Cal. 2019) .............................. 24, 25
 16
       Duncan v. Becerra, No. 19-55376, 2020 U.S. App. LEXIS 25836 (9th Cir. Aug. 14,
 17
         2020) ............................................................................................................... passim
 18
       Fasset v. Smith, 23 N.Y. 257(1891) ......................................................................... 14
 19
       Friedman v. City of Highland Park, 784 F.3d 406 (7th Cir. 2015)............................ 7
 20
       Fyock v. City of Sunnyvale, 779 F.3d 991 (9th Cir. 2015) ................................. 15, 16
 21
       Grace v. District of Columbia, 187 F. Supp. 3d 124 (D.D.C. 2016) ....................... 22
 22
       Heller v. District of Columbia (Heller II), 399 U.S. App. D.C. 314, 670 F.3d 1244,
 23
         (2011) .............................................................................................................. 18, 22
 24
       Heller v. District of Columbia, 801 F.3d 264 (D.C. Cir. 2015) (Heller III) ............ 22
 25
       Jackson v. City of S.F., 746 F.3d 953 (9th Cir. 2014) ...................... 13, 17, 18, 19, 21
 26
       Lorillard Tobacco Co. v. Reilly, 533 U.S. 525 (2001) ............................................. 21
 27
       Maloney v. Singas, 351 F. Supp. 3d 222 (S.D.N.Y. 2018)....................................... 12
 28
                                                   iii
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.103 Page 4 of 30



  1    McDonald v. City of Chi., 561 U.S. 742, 130 S. Ct. 3020 (2010) ............................ 22
  2    Minority Television Project, Inc. v. F.C.C., 736 F.3d 1192 (9th Cir. 2013) ............ 25
  3    New York State Rifle & Pistol Ass'n v. Cuomo, 804 F.3d 242 (2d Cir. 2015) . 7, 8, 10
  4    NRA v. BATF, 700 F.3d 185 (5th Cir. 2012) ............................................................ 14
  5    People v. Mercer, 42 Cal. App. 4th Supp. 1 (1995) ................................................. 17
  6    People v. Webb, 2019 IL 122951 ............................................................................. 17
  7    People v. Yanna, 824 N.W.2d 241 (Mich. Ct. App. 2012) ...................................... 17
  8    Ramirez v. Commonwealth, 479 Mass. 331, 94 N.E.3d 809 (2018) (Apr. 17, 2018)
  9       ............................................................................................................................... 17
 10    Robertson v. Harris, 2015 U.S. Dist. LEXIS 90068, 2015 WL 4196521 .................. 2
 11    Silvester v. Harris, 843 F.3d 816 (9th Cir. 2016) ..................................................... 20
 12    State v Griffin, 2011 WL 2083893, 2011 Del Super LEXIS 193, (Del Super Ct,
 13      May 16, 2011) ....................................................................................................... 12
 14    State v. Blocker, 291 Ore. 255, 630 P.2d 824, 1981 Ore. LEXIS 915 ..................... 11
 15    State v. Deciccio, 105 A.3d 165 (Conn. 2014) ................................... 9, 10, 11, 12, 16
 16    State v. Delgado, 692 P.2d 610 (1984) ..................................................................... 12
 17    State v. Herrmann, 2015 WI App 97 ........................................................................ 12
 18    State v. Kessler, 289 Ore. 359, 614 P.2d 94, 1980 Ore. LEXIS 1031 ...................... 11
 19    State v. Montalvo, 162 A.3d 270 (2017) .................................................................. 12
 20    Thomas v. Review Bd. of Ind.do Employment Sec. Div., 450 U.S. 707 (1981) ........ 19
 21    United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013) ....................... 13, 15, 16, 18
 22    United States v. Henry, 688 F.3d 637 (9th Cir. 2012) ................................................ 6
 23    United States v. Marzzarella, 614 F.3d 85 (3d Cir. 2010) ....................................... 18
 24    United States v. Miller, 307 U.S. 174, 59 S. Ct. 816 (1939) ...................................... 9
 25    Valle Del Sol Inc. v. Whiting, 709 F.3d 808 (9th Cir. 2013) .................................... 20
 26    Wrenn v. District of Columbia, 431 U.S. App. D.C. 62, 864 F.3d 650, 659 (2017).
 27       ............................................................................................................................... 13
 28
                                                   iv
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.104 Page 5 of 30



  1    STATUTES
  2    California Penal Code § 22210 ............................................................................... 4, 5
  3    D.C. Code § 22-4514 .................................................................................................. 6
  4    ORS 166.510............................................................................................................. 11
  5    R.I. Gen. Laws § 11-47-2(a)(1) .................................................................................. 6
  6    Stats. 1917, ch. 145, § 2 ............................................................................................ 12
  7
       OTHER AUTHORITIES
  8
       2 The Writings of Samuel Adams 119 (1904)............................................................ 1
  9
       Black's Law Dictionary 451 (9th ed. 2009) ................................................................ 6
 10
       COMMENT: SECOND AMENDMENT DECISION RULES, NON-LETHAL
 11
          WEAPONS, AND SELF-DEFENSE, 97 Marq. L. Rev. 853, 862 (Spring 2014) . 7
 12
       D. Kopel, ‘The Second Amendment in the Nineteenth Century,’ 1998 BYU L. Rev.
 13
          1359 ......................................................................................................................... 9
 14
       Robert Dowlut, The Right to Arms: Does the Constitution or the Predilection of
 15
          Judges Reign? 36 OKLA. L.REV. 65, 96 (1983) ................................................. 14
 16
       Stephen P. Halbrook, The Founders’ Second Amendment 25 (2008) ....................... 1
 17
       Symposium: The Second Amendment and the Right to Bear Arms After D.C. V.
 18
          Heller: Implementing the Right to Keep and Bear Arms for Self-Defense: An
 19
          Analytical Framework and a Research Agenda, 56 UCLA L. Rev. 1443, 1480 .... 8
 20
       RULES
 21
       Fed. R. Civ. P. 56(a) ................................................................................................... 2
 22
 23    TREATISES
 24    William Lawrence Clark, William Lawrence Marshal New York, Fred B Rothman
 25       & Co., A Treatise on the Law of Crime (1905) .................................................... 14
 26
 27
 28
                                                   v
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.105 Page 6 of 30



  1
       I. INTRODUCTION
  2
               Plaintiffs wish to own policeman batons for purposes of self-defense and all
  3
  4    other lawful purposes. These are the arms that most police officers in California are
  5    issued to engage in less than lethal force. In fact, both Plaintiffs have received formal
  6
       training in their use: Plaintiff Tolentino in the Air Force and Plaintiff Fouts while
  7
  8    working in security. They were trained in their use because batons are an effective
  9    means of self-defense. They are commonly possessed arms and the State has no
 10
       government interest in banning their possession, especially in the home. Important
 11
 12    in this matter is to establish the scope of Plaintiffs’ challenge. Plaintiffs are
 13    challenging the California’s prohibition on billies. Billies/batons are modern day
 14
       clubs which at the time of the Founding, were considered constitutionally protected
 15
 16    arms:
 17            In the press, Samuel Adams argued that the slain Mr. Attucks “was
 18            leaning upon his stick when he fell, which certainly was not a
               threatening posture: It may be supposed that he had as good right, by the
 19            law of the land, to carry a stick for his own and his neighbor’s defence,
 20            in a time of danger, as the Soldier who shot him had, to be arm’d with
               musquet and ball, for the defence of himself and his friend the Centinel.”
 21
 22    – Stephen P. Halbrook, The Founders’ Second Amendment 25 (2008), quoting 2 The
 23
       Writings of Samuel Adams 119 (1904).
 24
               This Court should find California’s ban on billies unconstitutional for all the
 25
 26    reasons laid out below.1
 27
 28    1
           Plaintiffs use the terms billy and baton interchangeably. (“Petitioner accordingly
                                                                                (continued…)
                                                   1
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.106 Page 7 of 30



  1    II. STANDARD OF REVIEW
  2         Summary judgment is proper where there is no genuine issue of material fact

  3    and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

  4    Rule 56(a) mandates summary judgment “against a party who fails to make a

  5    showing sufficient to establish the existence of an element essential to the party's

  6    case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

  7    Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); see also

  8    Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252, 1258 (9th Cir. 1999).

  9    III. PLAINTIFFS AND THEIR EXPERT
 10         A.    Plaintiff Russell Fouts
 11         Plaintiff Fouts desires to purchase the same type of baton/billy policemen are
 12
       usually issued and an expandable baton for self-defense and other lawful purposes in
 13
 14    his home, business, whilst traveling between these locations and in all other locations.
 15    See Declaration of Russell Fouts, Exhibit “A”. Fouts has never been diagnosed with
 16
       a mental disorder that would disqualify him from firearms ownership under
 17
 18    California or federal law. Fouts does not take illegal drugs or abuse alcohol. Fouts
 19    wants to purchase a billy, but fears prosecution for possessing it. While living in
 20
       Oregon, Fouts was licensed by the State of Oregon: Department of Public Safety
 21
 22    Standards and Training to use non-firearm weapons, including billies, in a security
 23    role as a private security contractor. In that capacity, Fouts carried a billy for
 24
       purposes of self-defense and to perform his job functions. But for California law,
 25
 26
 27
 28    had notice that his baton could be considered a billy.”) See Robertson v. Harris, 2015
       U.S. Dist. LEXIS 90068, *39, 2015 WL 4196521.
                                                   2
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.107 Page 8 of 30



  1    Plaintiff Fouts would acquire, possess, carry, and where appropriate use a billy to
  2
       protect himself, his home, his family, and business.
  3
            B.    Plaintiff Tan Miguel Tolentino
  4
            Plaintiff Tolentino desires to purchase the same type of baton/billy policemen
  5
  6    are usually issued and an expandable baton for self-defense and other lawful purposes
  7
       in his home, business, whilst traveling between these locations and in all other lawful
  8
  9    locations. See Declaration of Tan Miguel Tolentino, Exhibit “B”. Tolentino is an

 10    honorably discharged Airman and served as an 81152 Law Enforcement Specialist
 11
       in the United States Air Force. Plaintiff received extensive billy training in the Air
 12
 13    Force and carried a billy in the performance of his job duties in the Air Force.

 14         Tolentino studied Arnis and Kali under Narrison Babao, Jr. Arnis and Kali are
 15
       Filipino martial art forms which focus on stick fighting. Tolentino is a Filipino
 16
 17    American and currently lives and works in the San Diego area. Tolentino wishes to

 18    purchase a standard issue policeman billy/baton and an expandable baton for lawful
 19
       self-defense and does not solely due to California law. Tolentino has never been
 20
 21    convicted of a crime that would disqualify him from firearms ownership under either

 22    California or Federal law. Tolentino does not take illegal drugs or abuse alcohol.
 23
       Plaintiff Tolentino legally owns firearms. Tolentino has never been diagnosed with
 24
 25    a mental disorder that would disqualify him from firearms ownership under

 26    California or federal law. Tolentino desires to purchase a billy, but fears prosecution
 27
       for possessing it and has therefore refrained from purchasing one. But for California
 28
                                                   3
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.108 Page 9 of 30



  1    law, Tolentino would acquire, possess, carry, and where appropriate use a billy to
  2
       protect himself, his home, his family, and business.
  3
            C.    Plaintiffs’ Expert Rebuttal Report and Declaration of Leofuldo
  4               Tablanza, II
  5         Plaintiffs submitted an Expert Rebuttal Report and Declaration by Leofuldo
  6
       Tablanza, II (“Tablanza”). See Exhibit “C”. Tablanza is a Military Police Combat
  7
  8    Veteran and former Marine. He is trained in a variety of weapons, including the
  9    baton, and served as a Non-Lethal Weapons Instructor. He has deployed to Japan,
 10
       Guantanamo Bay, Egypt, Iraq and even to assist in the Hurricane Katrina response.
 11
 12    Tablanza states that “[a] civilian could use the ASP [collapsible baton] for self-
 13    defense, just as well as they could with any household item.” He also states that in
 14
       Oregon, where he lives, a “civilian can possess a firearm and ASP without any
 15
 16    training.” He further opines that “[t]here is no reason that civilians need to be
 17    certified to carry an ASP.” Id.
 18
       IV. CALIFORNIA’S BANS BATONS AND IT IMPLICATES THE SECOND AMENDMENT
 19
             California Penal Code § 22210 states as follows:
 20
             … any person in this state who manufactures or causes to be
 21          manufactured, imports into the state, keeps for sale, or offers or exposes
 22          for sale, or who gives, lends, or possesses any leaded cane, or any
             instrument or weapon of the kind commonly known as a billy,
 23          blackjack, sandbag, sandclub, sap, or slungshot, is punishable by
 24          imprisonment in a county jail not exceeding one year …
 25
       Section 22210 does not provide any relevant exceptions which allow Plaintiffs to
 26
       possess a billy, even in their own home, and operates as a complete ban on billies.
 27
 28    As stated above, Plaintiffs do not challenge the other prohibitions on weapons
                                                   4
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.109 Page 10 of 30



   1   included in § 22210, except for the ban on billies.
   2
             To determine whether the law burdens protected conduct, this court
   3         appears to ask four questions. First, as a threshold matter, we determine
             whether the law regulates “arms” for purposes of the Second
   4
             Amendment. [citation omitted]. Second, we ask whether the law
   5         regulates an arm that is both dangerous and unusual. [citation omitted].
             If the regulated arm is both dangerous and unusual, then the regulation
   6
             does not burden protected conduct and the inquiry ends. Third, we
   7         assess whether the regulation is longstanding and thus presumptively
   8         lawful. [citation omitted]. And fourth, we inquire whether there is any
             persuasive historical evidence in the record showing that the regulation
   9         affects rights that fall outside the scope of the Second
  10         Amendment. [citation omitted]. If either of these latter questions is
             found in the affirmative, the law does not burden protected conduct and
  11         the inquiry ends.
  12
       Duncan v. Becerra, No. 19-55376, 2020 U.S. App. LEXIS 25836, 19-20 (9th Cir.
  13
  14   Aug. 14, 2020).

  15        A.    Batons Are Arms
  16         “[A]rms” refer to “weapons of offence, or armour of defence,” or “anything
  17
       that a man wears for his defence, or takes into his hands, or useth in wrath to cast at
  18
  19   or strike another,” District of Columbia v Heller, 554 US 570; 128 S Ct 2783; 171 L

  20   Ed 2d 637, 647 (2008) (quotation marks and citations omitted). Batons fit with in that
  21
       definition because they are designed to be borne by a single person to be used to
  22
  23   attack or defend himself against others.2 Batons are commonly issued to California’s

  24   police officers as part of their standard gear. They are “arms” because they are
  25
  26
  27   2
         See Exhibit “F”, Fouts’ Interrogatory Response No. 2, p.5 “Billies are a hand
       wielded tool…”; Response No. 3. p.6 “Billies/batons are hand-wielded personal
  28   defense weapons. They are deployed and controlled with a hand which is then used
       in close quarters.”
                                                   5
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.110 Page 11 of 30



   1   bearable weapons. Thus, the next question is whether they are dangerous and
   2
       unusual.
   3
            B.    Batons Are Not Dangerous and Unusual Arms
   4
             Batons are not “dangerous and unusual” weapons. In United States v Henry,
   5
   6   the Ninth Circuit held:
   7
             An object is “dangerous” when it is “likely to cause serious bodily
   8         harm.” Black's Law Dictionary 451 (9th ed. 2009) … A machine gun is
   9         “unusual” because private possession of all new machine guns, as well
             as all existing machine guns that were not lawfully possessed before the
  10         enactment of § 922(o), has been unlawful since 1986. Outside of a few
  11         government-related uses, machine guns largely exist on the black
             market.
  12
  13   United States v. Henry, 688 F.3d 637, 640 (9th Cir. 2012) “A weapon may not be

  14   banned unless it is both dangerous and unusual.” Duncan, 2020 U.S. App. LEXIS
  15
       25836 at *22 (citation omitted). Thus, if it can be demonstrated that an arm is either
  16
  17   usual or not dangerous it receives Second Amendment protection. As shown below,

  18   batons are neither dangerous nor unusual.
  19
             Arms such as batons are typically owned for lawful purposes and receive
  20
  21   constitutional protection. Batons are widely owned in almost every state in the Union.

  22   Batons are legal to own in the home in at least 46 states plus the District of Columbia.3
  23
  24   3
         Batons remain illegal in California, Colorado, and New York. The District of
  25   Columbia bans blackjacks, but not batons. See D.C. Code § 22-4514. Rhode Island
  26   arguably allows possession in the home, but due to the vagueness of the law, it is
       identified separately (see R.I. Gen. Laws § 11-47-2(a)(1), but see subsection (b)
  27   which allows the sale of the weapons listed in subsection (a) with “written
  28   authorization of the minor’s parent or legal guardian”.

                                                   6
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.111 Page 12 of 30



   1   Batons are a subset of clubs and are themselves typically used for lawful purposes.
   2
       Like the large capacity magazines in Duncan, they are protected. And the record
   3
       demonstrates that they are possessed for self-defense. See generally, Reports of
   4
   5   Fichtner and Tablanza, Exs. “D” & “C”. While the record does not provide numerical
   6
       data, the widespread legality and lawful typical use of batons are sufficient to
   7
   8   establish they are in common use.4,5 This is especially true here where numerical

   9   data simply does not exist because unlike firearms6 and magazines, there is no single
  10
  11   4
         “Commonality is determined largely by statistics. But a pure statistical inquiry may
       hide as much as it reveals. In the Second Amendment context, protected arms may
  12
       not be numerically common by virtue of an unchallenged, unconstitutional
  13   regulation. Our colleagues in the Third and Seventh Circuits agree. See [Ass'n of N.J.
       Rifle & Pistol Clubs v. AG N.J., 910 F.3d 106, 116 n. 15 (3d Cir. 2018)] (common
  14
       use alone ‘is not dispositive’ because of an unconstitutional regulation restricting the
  15   quantity of protected arms in circulation); Friedman v. City of Highland Park, 784
  16   F.3d 406, 409 (7th Cir. 2015) (‘[I]t would be absurd to say that the reason why a
       particular weapon can be banned is that there is a statute banning it, so that it isn't
  17   commonly owned. A law's existence can't be the source of its own constitutional
  18   validity.’). Thus, ‘[w]hile common use is an objective and largely statistical inquiry,
       typical possession requires us to look into both broad patterns of use and the
  19   subjective motives of gun owners.’ New York State Rifle & Pistol Ass'n v. Cuomo,
  20   804 F.3d 242, 256 (2d Cir. 2015) (“NYSRPA”) (internal alterations and quotation
       marks omitted).” Duncan v. Becerra, No. 19-55376, 2020 U.S. App. LEXIS 25836,
  21   at *23 (9th Cir. Aug. 14, 2020).
  22   5
         See also COMMENT: SECOND AMENDMENT DECISION RULES, NON-
  23   LETHAL WEAPONS, AND SELF-DEFENSE, 97 Marq. L. Rev. 853, 862 (Spring
  24   2014): “The most common and easy-to-use weapons for self-defense purposes are
       batons. With the exception of some projectiles, blunt force objects are some of the
  25   oldest and most predominantly used non-lethal weapons because they can be easily
  26   manipulated and are inexpensive.”

  27   6
        Firearm sales are aggregated by the National Shooting Sports Foundation (NSSF).
  28   For example, see https://www.nssf.org/nssf-releases-firearms-production-figures/.

                                                   7
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.112 Page 13 of 30



   1   trade group that keeps track of baton sales.7
   2
             Moreover, Heller holds that once an item is established as an arm, it creates a
   3
       rebuttal presumption that the arm receives Second Amendment protection: “[t]he
   4
   5   Supreme Court held that ‘the Second Amendment extends, prima facie, to all
   6
       instruments that constitute bearable arms, even those that were not in existence at the
   7
   8   time of the founding.’” Duncan, 2020 U.S. App. LEXIS 25836, *22 (citation

   9   omitted). Thus, in NYSRPA I, the Second Circuit struck a ban on a pump-action rifle
  10
       because the state focused exclusively on semiautomatic weapons and “the
  11
  12   presumption that the Amendment applies remain[ed] unrebutted.” 804 F.3d at

  13   257.There is no dispute that batons are bearable arms because they can be held by a
  14
       person to attack another person. Thus, the burden is on the government to show that
  15
  16   they are not usual protected arms. Defendant has never attempted to rebut that

  17   presumption. This Court should find that batons are not unusual arms.
  18
             More evidence that batons are usual arms is the fact “peace offices employed
  19
  20   by the California Department of Justice are generally issued the ASP expandable

  21   baton … [and] peace officers employed by other California law enforcement agencies
  22
       may be issued different police batons…” See Defendant’s Responses to
  23
  24
  25   7
         See also Symposium: The Second Amendment and the Right to Bear Arms After
  26   D.C. V. Heller: Implementing the Right to Keep and Bear Arms for Self-Defense:
       An Analytical Framework and a Research Agenda, 56 UCLA L. Rev. 1443, 1480
  27
       (“… we're even more in the dark about the prevalence of nearly all weapons other
  28   than guns, such as fighting knives and billy clubs.”).

                                                   8
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.113 Page 14 of 30



   1   Interrogatories, No. 6, p. 11; Exhibit “E”. Historically, policing was a militia
   2
       function. “Furthermore, the widespread use of the baton by the police, who currently
   3
       perform functions that were historically the province of the militia; see, e.g., D.
   4
   5   Kopel, ‘The Second Amendment in the Nineteenth Century,’ 1998 BYU L. Rev.
   6
       1359, 1534 demonstrates the weapon's traditional military utility.” State v. Deciccio,
   7
   8   315 Conn. 79, 133, 105 A.3d 165, 200, 2014 Conn. LEXIS 447, *87. The

   9   Constitution as originally adopted granted to Congress the power – “[t]o provide for
  10
       calling forth the Militia to execute the Laws of the Union, suppress Insurrections
  11
  12   and repel Invasions.” United States v. Miller, 307 U.S. 174, 178 59 S. Ct. 816 (1939)

  13   (emphasis added).       Batons are “‘[a]rms’ within the meaning of the second
  14
       amendment because they are weapons with traditional military utility that are
  15
  16   typically possessed by law-abiding citizens for lawful purposes, and they are neither

  17   especially dangerous nor unusual.” State v. Deciccio, 315 Conn. 79, 129, 105 A.3d
  18
       165, 198 (2014).
  19
  20         Even if this Court were to find that batons are unusual, they still receive Second

  21   Amendment protection because an arm must be dangerous and unusual to lose its
  22
       Second Amendment protection. “A weapon may not be banned unless it
  23
  24   is both dangerous and unusual.” Duncan, 2020 U.S. App. LEXIS 25836, *22. And

  25   within the context of the dangerous and unusual analysis, batons are not “dangerous”.
  26
       That is because Heller established that handguns are not dangerous enough to be
  27
  28   considered “dangerous” for this analysis. And the State has conceded that batons are

                                                   9
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.114 Page 15 of 30



   1   “generally less lethal than firearms…” See Report of Fichtner, Exhibit “D”, ¶ 22.
   2
       See also Exhibit “G”, Tolentino Interrogatory Response No. 2 (considers Billies non-
   3
       lethal); Response No. 6 (considers Billies non-lethal self-defense tool); See also
   4
   5   Exhibit “F”, Fouts’ Interrogatory Response No. 2 (“… I think of billies/batons as
   6
       non-lethal or less-than-lethal.”
   7
   8         Because batons are less dangerous than handguns which the Heller court found

   9   to be the “quintessential self-defense weapon”, they are not dangerous and unusual.
  10
       See Heller, 554 U.S. at 629. Batons cannot therefore be legally “dangerous” and lose
  11
  12   Second Amendment protection. Handguns are both concealable in the pocket and

  13   are much more dangerous than any type of baton.
  14
             As the Second Circuit observed, Heller holds there is a presumption that arms
  15
  16   are constitutionally protected, and the burden is on the government to rebut that

  17   presumption. “Heller emphasizes that ‘the Second Amendment extends, prima facie,
  18
       to all instruments that constitute bearable arms.’ Heller, 554 U.S. at 582. In other
  19
  20   words, it identifies a presumption in favor of Second Amendment protection, which

  21   the State bears the initial burden of rebutting.” See New York State Rifle & Pistol
  22
       Ass'n v. Cuomo, 804 F.3d 242, 257 (2d Cir. 2015). The State has not done so here.
  23
  24         The Connecticut Supreme Court has already found that batons are protected

  25   by the Second Amendment. In State v. Deciccio, 315 Conn. 79, 117, 105 A.3d 165,
  26
       191, 2014 Conn. LEXIS 447, the court found that billies are protected by the Second
  27
  28   Amendment and a complete ban on their possession is unconstitutional (“For these

                                                   10
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.115 Page 16 of 30



   1   reasons, we are persuaded that the police baton that the defendant had in his vehicle
   2
       is the kind of weapon traditionally used by the state for public safety purposes and is
   3
       neither so dangerous nor so unusual as to fall outside the purview of the second
   4
   5   amendment's right to keep and bear arms”). State v. Deciccio, 315 Conn. 79, 133-
   6
       134, 105 A.3d 165, 200-201, 2014 Conn. LEXIS 447, *89-92.
   7
   8         The Oregon Supreme Court’s right to arms analysis “mirrors the model

   9   employed by the United States Supreme Court in District of Columbia v. Heller,
  10
       supra, 554 U.S. 624-25”. See State v. Deciccio, 315 Conn. 79, 117, 105 A.3d 165,
  11
  12   191, 2014 Conn. LEXIS 447, *63. In State v. Kessler, 289 Ore. 359, 614 P.2d 94,

  13   1980 Ore. LEXIS 1031, the Oregon Supreme Court found:
  14
             The club is considered the first personal weapon fashioned by humans.
  15         O. Hogg, Clubs to Cannon 19 (1968). The club is still used today as a
  16         personal weapon, commonly carried by the police. ORS 166.510
             prohibits possession of a “billy;” … The statute in this case, ORS
  17         166.510, prohibits the mere possession of a club. The defendant
  18         concedes that the legislature could prohibit carrying a club in a public
             place in a concealed manner, but the defendant maintains that the
  19         legislature cannot prohibit all persons from possessing a club in the
  20         home. The defendant argued that a person may prefer to keep in his
             home a billy club rather than a firearm to defend against intruders. Our
  21         historical analysis of Article I, section 27, indicates that the drafters
  22         intended “arms” to include the hand-carried weapons commonly used
             by individuals for personal defense. The club is an effective, hand-
  23         carried weapon which cannot logically be excluded from this term. We
  24         hold that the defendant's possession of a billy club in his home is
             protected by Article I, section 27, of the Oregon Constitution.
  25
  26   In State v. Blocker, 291 Ore. 255, 630 P.2d 824, 1981 Ore. LEXIS 915, the Oregon
  27   Supreme Court extended this ruling to find private citizens have a right to possess
  28
                                                   11
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.116 Page 17 of 30



   1   billy clubs outside the home.
   2
             Federal courts have used a similar analysis to find other self-defense arms are
   3
       protected by the Second Amendment. In Maloney v. Singas, 351 F. Supp. 3d 222
   4
   5   (S.D.N.Y. 2018), the United States District Court for the Southern District of New
   6
       York struck the State of New York’s ban on nunchucks as a violation of the Second
   7
   8   Amendment because they are bearable arms typically used for lawful purposes. A

   9   federal court in the Northern District of New York used a similar analysis to strike
  10
       New York State’s ban on electric arms. See Avitabile v. Beach, 368 F. Supp. 3d 404
  11
  12   (N.D.N.Y. 2019).8

  13        C.    The Law at Issue is Not Longstanding
  14         California’s ban on billies began in 1917. Stats. 1917, ch. 145, § 2. A law from
  15
       the early 20th century is not longstanding. Longstanding laws refer to laws from the
  16
  17
       8
  18    Knives designed for self-defense are also weapons protected by the Second
       Amendment. See State v. Herrmann, 873 N.W.2d 257 (Wis. Ct. App. 2015) (finding
  19   switchblades are protected by the Second Amendment and that Wisconsin’s complete
  20   ban on their possession was unconstitutional); State v. DeCiccio, 105 A.3d 165
       (Conn. 2014) (dirks and batons protected by the Second Amendment as “typically
  21   possessed by law-abiding citizens for lawful purposes” and not “dangerous and
  22   unusual weapons”); State v. Montalvo, 162 A.3d 270 (2017) (in-the-home possession
       of machete-type knives protected by the Second Amendment); State v Griffin, 2011
  23   Del Super LEXIS 193, *26 n62 (Del Super Ct, May 16, 2011) (reversed and
  24   remanded on other grounds by Griffin v. State, 47 A.3d 487, 2012 Del. LEXIS 319
       (Del., June 18, 2012) (the “right to keep and bear arms” under the Delaware
  25   Constitution extends to knives, and concluding that the Second Amendment right
  26   does the same); City of Akron v Rasdan, 663 NE2d 947 (Ohio Ct. App., 1995)
       (concluding that the “right to keep and bear arms” under the Ohio Constitution
  27   extends to knives); State v. Delgado, 692 P.2d 610 (1984) (ban on the possession of
  28   switchblades violated the Oregon Constitution’s right to arms).

                                                   12
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.117 Page 18 of 30



   1   ratification of the Second Amendment and arguably the Fourteenth Amendment.9
   2
             In our circuit, we have looked for evidence showing whether the
   3         challenged law traces its lineage to founding-era or Reconstruction-era
             regulations. In Chovan, for example, we expressed strong doubts that
   4
             bans on firearm possession for violent offenders were sufficiently
   5         longstanding because the first known restriction was not enacted until
             1938. … In Jackson, we reviewed regulations on handgun storage and
   6
             sales of certain ammunition, keying our analysis to analogues in
   7         founding-era and Reconstruction-era fire safety laws.
   8   See Duncan v. Becerra, 2020 U.S. App. LEXIS 25836, *30.
   9
             “Constitutional rights are enshrined with the scope they were understood to
  10
  11   have when the people adopted them, whether or not future legislatures or (yes) even
  12   future judges think that scope too broad.” Heller, 554 U.S. at 634-35. Thus, “the
  13
       Supreme Court has taught in Heller I that legal regulations of possession or carrying
  14
  15   that are ‘longstanding’…reflect limits to the preexisting right protected by the
  16   Amendment.” Wrenn v. District of Columbia, 431 U.S. App. D.C. 62, 864 F.3d 650,
  17
       659 (2017). That means we look to the “historical background of the Second
  18
  19   Amendment.” Heller, 554 U.S. at 592. Some have argued that Heller’s citation to
  20   prohibitions on “felons and the mentally ill” refer to the modern iteration of these
  21
       laws. However, Heller cites to prohibitions on “felons and the mentally ill” as
  22
  23   examples of longstanding prohibitions because colonial and early English societies
  24
       prohibited them from owning firearms. Id at 626.
  25
             At common law, there were there were three classes of crime: treason, felony,
  26
  27
       9
  28     Plaintiffs do not concede that laws from the ratification of the 14th Amendment are
       longstanding.
                                                   13
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.118 Page 19 of 30



   1   and misdemeanor. Felonies were those offenses which occasioned forfeiture of the
   2
       lands and goods of the offender and to which might be added death or other
   3
       punishment according to the degree of guilt. 4. Bl. Comm. 94; Fasset v. Smith, 23
   4
   5   N.Y. 257(1891); Bannon v. U.S., 156 U.S. 464 (1895). The felonies were murder,
   6
       manslaughter, rape, sodomy, robbery, larceny, arson, burglary, and arguably
   7
   8   mayhem. See William Lawrence Clark, William Lawrence Marshal New York, Fred

   9   B Rothman & Co., A Treatise on the Law of Crime (1905) at 12. All other crimes,
  10
       excepting treason, were misdemeanors.
  11
  12          “[A]t the time of the founding, ‘the right to arms was inextricably and

  13   multifariously linked to that of civic virtu (i.e., the virtuous citizenry),’ and that ‘[o]ne
  14
       implication of this emphasis on the virtuous citizen is that the right to arms does not
  15
  16   preclude laws disarming the unvirtuous citizens (i.e., criminals) or those who, like

  17   children or the mentally imbalanced, are deemed incapable of virtue.’” NRA v. BATF,
  18
       700 F.3d 185, 201 (5th Cir. 2012) (citation omitted). Historically, the State disarmed
  19
  20   non-virtuous citizens and those like children or the mentally unbalanced, who were

  21   deemed incapable of virtue. See, e.g. Robert Dowlut, The Right to Arms: Does the
  22
       Constitution or the Predilection of Judges Reign? 36 OKLA. L.REV. 65, 96 (1983)
  23
  24   (“Colonial and English societies of the eighteenth century, as well as their modern

  25   counterparts, have excluded infants, idiots, lunatics, and felons [from possessing
  26
       firearms].”). Heller cites to these colonial prohibitions on felons and the mentally ill
  27
  28   as part of its historical analysis to explain the scope of the Second Amendment right

                                                   14
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.119 Page 20 of 30



   1   in 1791.
   2
             While it is true that dicta from Fyock suggests that “early twentieth century
   3
       regulations might nevertheless demonstrate a history of longstanding regulation if
   4
   5   their historical prevalence and significance is properly developed in the record”, this
   6
       dicta is not binding on this court. Fyock v. City of Sunnyvale, 779 F.3d 991, 997 (9th
   7
   8   Cir. 2015). “When an opinion issues for the Court, it is not only the result but also

   9   those portions of the opinion necessary to that result by which we are bound.”
  10
       Seminole Tribe v. Fla., 517 U.S. 44, 67. Here, Fyock’s dicta about longstanding
  11
  12   regulation was not necessary to its result. In Fyock, the court found that the magazine

  13   law at issue was not longstanding, high capacity magazines are protected by the
  14
       Second Amendment and then applied intermediate scrutiny to uphold the ban. Fyock,
  15
  16   779 F.3d at 1001. “The limited nature of that opinion [Fyock] is self-evident; in its

  17   eight pages, it referenced the abuse of discretion standard twelve times, and it
  18
       repeatedly emphasized the narrow scope of the ruling.” Duncan v. Becerra, 2020
  19
  20   U.S. App. LEXIS 25836, *61. More to the point, United States v. Chovan, 735 F.3d

  21   1127 (9th Cir. 2013) predates Fyock, and when a panel contradicts each other,
  22
       generally the earlier panel opinion must be the controlling precedent because the later
  23
  24   panel cannot overrule the prior panel. See Avagyan v. Holder, 646 F.3d 672, 677 (9th

  25   Cir. 2011) (“A three-judge panel cannot reconsider or overrule circuit precedent
  26
       unless ‘an intervening Supreme Court decision undermines an existing precedent of
  27
  28   the Ninth Circuit, and both cases are closely on point.’”).

                                                   15
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.120 Page 21 of 30



   1         In Chovan, rejecting the argument that a law from the early 20th century was
   2
       longstanding was necessary to the holding that a law from 1938 was not
   3
       longstanding:
   4
   5         First, it is not clear that such prohibitions are so longstanding. The first
             federal firearm restrictions regarding violent offenders were not passed
   6
             until 1938, as part of the Federal Firearms Act…. Because of “the lack
   7         of historical evidence in the record before us, we are certainly not able
   8         to say that the Second Amendment, as historically understood, did not
             apply to persons convicted of domestic violence misdemeanors. We
   9         must assume, therefore, that [Chovan]'s Second Amendment rights are
  10         intact and that he is entitled to some measure of Second
             Amendment protection to keep and possess firearms in his home for
  11         self-defense.”
  12   United States v. Chovan, 735 F.3d 1127, 1137 (9th Cir. 2013) (citation omitted).
  13
             Even if this Court finds Fyock’s stray comment persuasive, the record does not
  14
  15   demonstrate that bans on a policeman’s baton have historical prevalence. While the
  16   State may cite to bans on saps and blackjacks to attempt to demonstrate a history of
  17
       prohibition, those laws dealt with entirely different types of weapons that were
  18
  19   believed to be used primarily by criminals for crime. But, “… police batons simply
  20   are not the same as blackjacks…” State v. Deciccio, 315 Conn. 79, 131, 105 A.3d
  21
       165, 199 (2014). Moreover, those laws primarily dealt with bans on carry not
  22
  23   possession.
  24
             For the above reasons, this Court should find that the policeman’s baton is
  25
       within the scope of the Second Amendment right. Thus, the remaining issue is what
  26
  27   level of scrutiny to apply to a ban on possession even inside the home. This Court
  28
       should apply strict scrutiny because a ban on possession, even inside the home,
                                                   16
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.121 Page 22 of 30



   1   strikes at the core of the Second Amendment right.
   2   V. APPLYING THE APPROPRIATE LEVEL OF SCRUTINY
   3
              A.   A Categorical Approach Should Apply
   4          “A law that imposes such a severe restriction on the core right of self-defense
   5   that it ‘amounts to a destruction of the [Second Amendment] right,’ is
   6   unconstitutional under any level of scrutiny. Heller, 554 U.S. at 629.” Jackson v. City
   7   of S.F., 746 F.3d 953, 961 (9th Cir. 2014). Here, California’s ban on billies is
   8   analogous to the handgun ban at issue in Heller. The State has interpreted the billy
   9   ban to apply to any bludgeon. “The concomitant circumstances may well proclaim
  10   the danger of even the innocent-appearing utensil. The Legislature thus decrees as
  11   criminal the possession of ordinarily harmless objects when the circumstances of
  12   possession demonstrate an immediate atmosphere of danger. Accordingly the statute
  13   would encompass the possession of a table leg, in one sense an obviously useful item,
  14   when it is detached from the table and carried at night in a `tough'
  15   neighborhood” People v. Mercer, 42 Cal. App. 4th Supp. 1, 5-6 (1995).
  16          A ban on all clubs that can be used as a billy constitutes a class-wide ban on
  17   arms for self defense just like the handgun ban in Heller. Several state courts have
  18   followed Heller’s guidance and struck electric gun bans without the need to apply
  19   levels of scrutiny. See People v. Yanna, 824 N.W.2d 241, 246 (Mich. Ct. App. 2012);
  20   Ramirez v. Commonwealth, 479 Mass. 331, 94 N.E.3d 809 (2018) (Apr. 17, 2018);
  21   People v. Webb, 2019 IL 122951. This Court should follow Heller and the
  22   aforementioned state courts and apply a categorical approach to strike California’s
  23   ban.
  24
              B.   Strict Scrutiny Should Apply
  25
               If this Court does not apply a categorical approach it should apply strict
  26
  27   scrutiny. This Circuit employs a two-step test to determine what level of scrutiny to
  28   apply to a Second Amendment challenge.
                                                   17
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.122 Page 23 of 30



   1         A law that imposes such a severe restriction on the core right of self-
             defense that it “amounts to a destruction of the [Second Amendment]
   2
             right,” is unconstitutional under any level of scrutiny. Heller, 554 U.S.
   3         at 629 (internal quotations omitted). By contrast, if a challenged law
             does not implicate a core Second Amendment right, or does not place a
   4
             substantial burden on the Second Amendment right, we may apply
   5         intermediate scrutiny. See, e.g., Chovan, 735 F.3d at 1138-39; cf. Heller
             v. District of Columbia (Heller II), 670 F.3d 1244, 1257, 399 U.S. App.
   6
             D.C. 314 (D.C. Cir. 2011) (“[A] regulation that imposes a substantial
   7         burden upon the core right of self-defense protected by the Second
   8         Amendment must have a strong justification, whereas a regulation that
             imposes a less substantial burden should be proportionately easier to
   9         justify.”).
  10   Jackson v. City & Cty. of S.F., 746 F.3d 953, 961 (9th Cir. 2014).
  11          “[W]e have consistently stated that a law that bans possession of a commonly
  12
       used arm for self-defense — with no meaningful exception for law-abiding citizens
  13
  14   — likely imposes a substantial burden on the Second Amendment.” Duncan, 2020
  15   U.S. App. LEXIS 25836 at *49. This position finds support in other Ninth Circuit
  16
       precedent. In reviewing a ban on the sale, but not possession, of hollow points in
  17
  18   Jackson v. City & County of San Francisco, the Ninth Circuit stated:
  19         A ban on the sale of certain types of ammunition does not prevent the
  20         use of handguns or other weapons in self-defense. The regulation in this
             case limits only the manner in which a person may exercise Second
  21         Amendment rights by making it more difficult to purchase certain types
  22         of ammunition. This is akin to a content-neutral time, place, and manner
             restriction, such as a regulation which prevents a person from owning a
  23
             firearm with an obliterated serial number while not barring the
  24         possession of an otherwise lawful firearm. See [United States v.
             Marzzarella, 614 F.3d 85, 97 (3d Cir. 2010).] Further, section 613.10(g)
  25
             leaves open alternative channels for self-defense in the home. Jackson
  26         may either use fully-jacketed bullets for self-defense or obtain hollow-
             point bullets outside of San Francisco's jurisdiction. Because section
  27
             613.10(g) neither regulates conduct at the core of the Second
  28         Amendment right nor burdens that right severely, we review it under
                                                   18
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.123 Page 24 of 30



   1          intermediate scrutiny.
   2
       Jackson, 746 F.3d at 968.
   3
              Here, California’s baton ban is more analogous to a content-based speech
   4
   5   restriction than the one at issue in Jackson because it is a ban on possession, even in
   6
       the home. Thus, it causes a substantial burden to Plaintiffs’ Second Amendment
   7
   8   rights and strict scrutiny applies, and the State of California must demonstrate a

   9   compelling government interest to banning these arms that is narrowly tailored to
  10
       achieve that interest. See Thomas v. Review Bd. of Ind.do Employment Sec. Div., 450
  11
  12   U.S. 707, 718 (1981) (“The state may justify an inroad on religious liberty by

  13   showing that it is the least restrictive means of achieving some compelling state
  14
       interest.”).
  15
  16          Recently, the Ninth Circuit in Duncan applied strict scrutiny and held that

  17   California’s ban on Large Capacity Magazines violated the Second Amendment. It
  18
       did so despite magazines which hold ten rounds or less are still available and legal.
  19
  20   “Section 32310 strikes at the core right of law-abiding citizens to defend hearth and

  21   home, and the burden imposed on the core right is substantial. As this court has held,
  22
       where a burden on the core right is substantial, strict scrutiny is appropriate.”
  23
  24   Duncan, 2020 U.S. App. LEXIS 25836 at *34. California similarly bans batons

  25   “within the home where protections are ‘at their zenith.’” Id. at 35. California’s ban
  26
       imposes a substantial burden on Plaintiffs’ Second Amendment right to use protected
  27
  28
                                                   19
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.124 Page 25 of 30



   1   arms for self-defense.10 Applying Duncan, strict scrutiny applies.
   2
             Like the magazine ban at issue in Duncan, the challenged law in this matter
   3
       bans possession of a protected type of arm (batons). Thus, Circuit precedent supports
   4
   5   applying strict scrutiny. However, as shown below even if this Court applies
   6
       intermediate scrutiny, California’s baton ban is unconstitutional.
   7
            C.    Even if Intermediate Scrutiny Applies, the Law is Unconstitutional
   8
   9         Even if intermediate scrutiny applies, California’s ban on batons still fails.

  10   Intermediate scrutiny requires that “(1) the government's stated objective . . . be
  11
       significant, substantial, or important; and (2) there . . . be a 'reasonable fit' between
  12
  13   the challenged regulation and the asserted objective.” Silvester v. Harris, 843 F.3d

  14   816, 821-22 (9th Cir. 2016) (quotation omitted). Under the second prong
  15
       “intermediate scrutiny does not require the least restrictive means of furthering a
  16
  17   given end.” Id. at 827 (quotation omitted). Even a dragnet captures some people

  18   engaged in criminal activity. The question is not whether there are some nonfalse
  19
       positives, but whether a law’s encroachment on constitutional rights is “more
  20
  21   extensive than necessary” to serve the government’s interest. Valle Del Sol Inc. v.

  22   Whiting, 709 F.3d 808, 816 (9th Cir. 2013).
  23
             Here, the State cannot have an important government interest in banning
  24
  25   policemen batons when handguns are allowed. While public safety is always a

  26   10
         See Exhibit “F”, Fouts’ Responses to Defendant’s Interrogatories, No. 9, p. 8 (…
  27   “a very basic and easily deployable option of a Billie is not afforded under the law
       without special permitting/licensing.” See also Exhibit “G”, Tolentino’s Responses
  28   to Defendant’s Interrogatories No. 9, p.7 (“… I am restricted in what tools I have
       available to defend myself.”)
                                                   20
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.125 Page 26 of 30



   1   government interest, the government cannot invoke public safety without a specific
   2
       rationale. Here, the State would at least need to show a ban on batons would reduce
   3
       violent crime and injury. It has not done so, and it cannot do so because batons are
   4
   5   no deadlier than baseball bats which are legal to possess. But even if the purpose
   6
       was just to keep them out of the hands of criminals, then California could
   7
   8   theoretically ban criminals from having them instead of a flat-out ban on everyone,

   9   even the law-abiding. A tailored solution would serve to not punish the law-abiding
  10
       citizen while at the same time insuring the often repeated “public safety” interest is
  11
  12   satisfied.

  13          In any event, for a law to be substantially related to a government interest, the
  14
       government must demonstrate that the “restriction will in fact alleviate” its concerns.
  15
  16   Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 555 (2001). California cannot meet

  17   that burden by relying on “mere speculation or conjecture.” Id. Instead, it must offer
  18
       evidence demonstrating that the restriction it seeks to impose will in fact further its
  19
  20   stated interests. See City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 437

  21   (2002). The State cannot “get away with shoddy data or reasoning.” Id. at 438. Here,
  22
       the State fell well short of meeting its burden. See, e.g., Jackson, 746 F.3d at
  23
  24   966 (whether the challenged restriction is “substantially related to the important

  25   government interest of reducing firearm-related deaths and injuries”).
  26
              While the State no doubt has an important interest in promoting public safety
  27
  28   and preventing crime, that does not mean that the State necessarily has an important

                                                   21
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.126 Page 27 of 30



   1   interest in banning an arm that is typically used for lawful purposes that is less deadly
   2
       than the handguns at issue in Heller and McDonald. See McDonald v. City of Chi.,
   3
       561 U.S. 742, 783, 130 S. Ct. 3020 (2010) (rejecting the notion that governments
   4
   5   may “enact any gun control law that they deem to be reasonable.”). After all, “it
   6
       would be hard to persuasively say that the government has an interest sufficiently
   7
   8   weighty to justify a regulation that infringes constitutionally guaranteed Second

   9   Amendment rights if the Federal Government and the states have not traditionally
  10
       imposed—and even now do not commonly impose—such a regulation.” Heller v.
  11
  12   District of Columbia (Heller II), 399 U.S. App. D.C. 314, 670 F.3d 1244, 1294 (2011)

  13   (Kavanaugh, J., dissenting).
  14
             Courts have applied similar reasoning in the Second Amendment context. For
  15
  16   instance, in Heller v. District of Columbia, 801 F.3d 264, 280 (D.C. Cir. 2015)

  17   (Heller III), the D.C. Circuit struck down the District of Columbia’s prohibition on
  18
       registering more than one pistol per month. The District defended that ban as
  19
  20   designed to “promote public safety by limiting the number of guns in circulation,”

  21   based on its theory “that more guns lead to more gun theft, more gun accidents, more
  22
       gun suicides, and more gun crimes.” Id. But the court rejected that simplistic
  23
  24   syllogism, explaining that “taken to its logical conclusion, that reasoning would

  25   justify a total ban on firearms kept in the home,” and so it simply cannot be right. Id.;
  26
       see also Grace v. District of Columbia, 187 F. Supp. 3d 124, 148 (D.D.C. 2016)
  27
  28   (reasoning that “it is not a permissible strategy to reduce the alleged negative effects

                                                   22
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.127 Page 28 of 30



   1   of a constitutionally protected right by simply reducing the number of people
   2
       exercising the right” (quotation marks omitted)). In other words, the government may
   3
       not adopt a law with the design and direct effect of limiting the quantity of conduct
   4
   5   protected by the Second Amendment.
   6
             Here, the State does not present evidence that its ban on batons promotes
   7
   8   public safety by banning batons in the home, because assuming a ban on carrying

   9   them outside the home is justified, it does not follow that it promotes public safety to
  10
       ban them in the home. For the forgoing reasons, the State does not have an important
  11
  12   government interest in banning batons.

  13   VI. THERE IS NOT A REASONABLE FIT TO THE BAN AND PUBLIC SAFETY
  14         Assuming arguendo that batons are used by criminals, that does not mean that
  15
       there is a reasonable fit between public safety and banning possession of batons for
  16
  17   law abiding citizens even in the home. If that was all that was needed, then Heller

  18   would have been decided the other way. “Handguns also appear to be a very popular
  19
       weapon among criminals.” District of Columbia v. Heller, 554 U.S. 570, 698 (Breyer
  20
  21   Dissenting). However, the Heller majority rejected the dissents’ position that because

  22   criminals may misuse handguns that this was a sufficient rationale to ban handguns
  23
       under any level of heightened scrutiny. Addressing the State’s suggestions about
  24
  25   needing training and that batons should only be for law enforcement (see generally

  26   Report of Fichtner, ¶¶ 33-35, Exhibit “D”), the statute is very nearly the definition of
  27
       a law does not have a “fit between the legislature's ends and the means chosen to
  28
                                                   23
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.128 Page 29 of 30



   1   accomplish those ends.” Duncan v. Becerra, 366 F. Supp. 3d 1131, 1170 (S.D. Cal.
   2
       2019) (citations omitted). The State could theoretically ban possession of batons by
   3
       people with a criminal record or by minors. But instead, it bans possession by all
   4
   5   citizens, including law-abiding citizens, such as the Plaintiffs in this case.
   6
             The State’s rationale is even less strong than the one rejected by the Heller
   7
   8   majority. In Heller, the Court was confronted with a ban on handguns which was

   9   “tailored to the urban crime problem in that it is local in scope and thus affects only
  10
       a geographic area both limited in size and entirely urban; the law concerns handguns,
  11
  12   which are specially linked to urban gun deaths and injuries, and which are the

  13   overwhelmingly favorite weapon of armed criminals”. District of Columbia v. Heller,
  14
       554 U.S. 570, 681-682, 128 S. Ct. (Breyer Dissenting). The Supreme Court rejected
  15
  16   both the District of Colombia’s arguments and the dissent’s arguments and held that

  17   “a complete prohibition of [handgun] use is invalid”. District of Columbia v. Heller,
  18
       554 U.S. 570, 629.
  19
  20         In Heller, it was argued that it was permissible to ban handguns because

  21   citizens could own long arms in the District. The State appears to do the same here.
  22
       The State’s expert witness stated that “[r]estricting civilian access to police batons
  23
  24   and billies will not materially affect their ability to defend themselves.” See Exhibit

  25   “D”, ¶ 34. The Supreme Court in Heller found “[i]t is no answer to say, as petitioners
  26
       do, that it is permissible to ban the possession of handguns so long as the possession
  27
  28   of other firearms (i.e., long guns) is allowed.” Id.

                                                   24
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 21-1 Filed 09/11/20 PageID.129 Page 30 of 30



   1          The State has not shown that its ban is “narrowly tailored to achieve the
   2
       compelling state interests it purports to serve” and “… the means chosen by the state
   3
       are not substantially related to serving those interests.” Duncan, 2020 U.S. App.
   4
   5   LEXIS 25836 at 65. “As the Supreme Court succinctly noted in a commercial speech
   6
       case, narrow tailoring requires ‘a fit between the legislature's ends and the means
   7
   8   chosen to accomplish those ends.’” Minority Television Project, Inc. v. F.C.C., 736

   9   F.3d 1192, 1204 (9th Cir. 2013) (quoting Bd. of Tr. of the State Univ. of New York v.
  10
       Fox, 492 U.S. 469, 480, 109 S. Ct. 3028, 106 L. Ed. 2d 388 (1989)).” See Duncan,
  11
  12   366 F. Supp. 3d at 1170. The State has not demonstrated a valid government public

  13   safety interest in banning batons, and even if there was one, a complete ban is not a
  14
       reasonable fit to fulfill that interest.
  15
       VII. CONCLUSION
  16
  17          This Court should deny Defendants’ Motion for Summary Judgment and

  18   grant Plaintiffs’ Motion for Summary Judgment.
  19
  20   Dated: September 11th, 2020

  21   /s/ Alan Alexander Beck                    /s/ Stephen D. Stamboulieh
       Alan Alexander Beck                        Stephen D. Stamboulieh
  22   Law Office of Alan Beck                    Stamboulieh Law, PLLC
       2692 Harcourt Drive                        P.O. Box 4008
  23   San Diego, CA 92123                        Madison, MS 39130
       (619) 905-9105                             (601) 852-3440
  24   State Bar No. 276646                       stephen@sdslaw.us
       Alan.alexander.beck@gmail.com              MS Bar No. 102784
  25   Attorneys for Plaintiffs                   *Admitted Pro Hac Vice
       RUSSELL FOUTS and
  26   TAN MIGUEL TOLENTINO

  27
  28
                                                   25
       Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary Judgment
                                       (19-cv-01662-BEN-JLB)
